DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims to include limitations not previously considered.  Support for the new limitations is found in the original filing.  No new matter is presented.
After further search and consideration, allowable subject matter is identified as more fully below set forth.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Csaba Henter on September 13, 2021.

The application has been amended as follows: 
CANCEL CLAIMS 4-10 and 15-20
Allowable Subject Matter
Claims 1-3 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The negative limitation excluding aromatics distinguishes the prior art from the instant claims as the prior art requires same.  The closest prior art includes Harvey (US 9,840,676) which 12 iso-paraffin jet fuel and a C18 iso-paraffin diesel fuel.  There is no motivation to mix the two separate fuel cuts in the proportions of the instant claims.  The fuel is made by a different process than the claimed process and cannot be said to result in the instantly claimed product esp. sans aromatics.   Neither Kowalik et al nor Gruber et al (US 2009/0299109) teaches the claimed fuel blend with the claimed compositional components in the claimed ranges without aromatics (Gruber requires aromatics).  The prior art does not teach or fairly suggest the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAMELA H WEISS/Primary Examiner, Art Unit 1796